Exhibit 10 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between OPTICON SYSTEMS, INC., and its Subsidiaries, (the “Company”), and DAVID MC CARTHY (“Employee”) effective as of October 06, 2009 (“Start Date”). RECITAL The Company desires to employ Employee, and Employee is willing to accept employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: AGREEMENT 1. Position and Duties. 1.1. a. Position. During the term of this Agreement, Employee agrees to be employed by and to serve the Company as VICE PRESIDENT OF CORPORATE DEVELOPMENT; to perform such duties consistent with such position and as may be assigned to him from time to time by the President and/or Chief Operating Officer. Employee’s principal place of business with respect to his services to the Company shall be St. Petersburg, FL, provided that Employee agrees to undertake such travel as may be required in the performance of his duties. All travel expenses of Employee shall be reimbursed in accordance with Section 3.3.c below. 1.1. b. Duties. As the primary function of this position, Employee is responsible for support activities that result in the generation of investment capital, government funding, debt financing, or revenue for the Company from the identification of sources and methodologies available to provide financial and operational resources to the Company for Strategic Growth initiatives, as defined in the Performance Measurement Plan, (PMP), including specific goals and objectives to be achieved by Employee on a Quarterly, Semi-Annual, and/or Annual basis. A secondary goal of this position, defined by specific Objectives in Performance Planning Sessions, will be to facilitate the development and sale of network management software, systems, and services to the Power/Energy market segment, the Communications market segment, and the development of opportunities of alternative market segments such as Commercial Networking. Employee will support the aforementioned marketing initiatives through the provision of Market Research, Industry expertise, and the development of relationships with strategic partners to solidify Company’s credibility. Employee shall support the activities of the Executive Team of the President and Chief Operating Officer, the Sales and Systems Development Teams, and the Customer Satisfaction Teams in achievement of their Objectives and Goals. Employee shall be responsible for documentation of all projects assigned and agreed to, and shall inform the Executive Team of such participation in weekly and/or monthly Status Reports. Page 1 of 14 Additional Objectives for this position will detail Employee’s duty to manage personnel, costs, and expenses in a fiscally responsible manner, optimizing margins; the requirement to support negotiation and development of contracts with VAR, OEM, and alternative distribution channels; the successful identification and oversight of development and revenue opportunities, customer relations and customer services; and other Objectives as developed. The President or COO will meet with the Employee quarterly to develop tactical and strategic objectives, which will require approval of the Board of Directors. 1.2. Supervision and Direction. Employee shall carry out his duties under the general supervision and direction of and shall report to the President and/or Chief Operating Officer (COO) of the Company in accordance with the Company’s policies, rules and procedures in force at the time.
